Name: The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on the abolition of the grey list of States whose nationals are subject to the visa requirement by certain Schengen States (SCH/Com-ex (98) 53, rev. 2)
 Type: Decision
 Subject Matter: international law;  international affairs;  cooperation policy
 Date Published: 2000-09-22

 Avis juridique important|41998D0053The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on the abolition of the grey list of States whose nationals are subject to the visa requirement by certain Schengen States (SCH/Com-ex (98) 53, rev. 2) Official Journal L 239 , 22/09/2000 P. 0206 - 0206DECISION OF THE EXECUTIVE COMMITTEEof 16 December 1998on the abolition of the grey list of States whose nationals are subject to the visa requirement by certain Schengen States(SCH/Com-ex (98)53 rev. 2)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 9 of the abovementioned Convention,Whereas it is in the interest of all the Schengen States to continue harmonising their visa-issue policy in the context of their common policy on the movement of persons, with a view to preventing possible negative consequences as regards immigration and internal security;Wishing to abolish, as quickly as possible, the differences which currently exist between the visa rules applied by the Schengen States as regards States mentioned in Section III of Annex I to the Common Consular Instructions(1), namely Bolivia and Ecuador;Having regard to the document entitled "Basic criteria for inclusion in the Schengen joint list of States subject to the visa requirement" (SCH/M (92)32 rev.) adopted by the Ministers and State Secretaries in Madrid on 15 December 1992 and the Decision of the Executive Committee adopted in Vienna on 15 December 1997 (SCH/Com-ex (97)32),Acknowledging that the measures laid down under points 1 and 2 of the Decision of the Executive Committee of 15 December 1997 (SCH/Com-ex (97)32) have been introduced,HAS DECIDED AS FOLLOWS:1. Bolivia and Ecuador shall be included in the schedule of States whose nationals are exempted from the visa requirement by all Schengen States.2. The Schengen States shall introduce the measures necessary for abolishing the visa requirement for Estonia, Latvia and Lithuania by 1 March 1999 at the latest.3. The Schengen States shall request the Baltic States to accede to the United Nations Convention of 28 September 1954 relating to the status of stateless persons so that all residents of the Baltic States are able to enjoy visa-free travel in the future to the Schengen States.This Decision shall enter into force when the Schengen States have given notification that the measures have been implemented.Berlin, 16 December 1998.The ChairmanC. H. Schapper(1) See document SCH/Com-ex (99)13.